Case 1:21-cv-00206-DCJ-JPM Document 9 Filed 04/13/21 Page 1 of 1 PageID #: 9




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

CHARLES JACKSON,                          CIVIL DOCKET NO. 1:21-CV-00206-P
Plaintiff

VERSUS                                    JUDGE DAVID C. JOSEPH

JAMES LEBLANC, ET AL,                     MAGISTRATE JUDGE JOSEPH H.L.
Defendants                                PEREZ-MONTES

                                 JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 8], and after a de novo review of the record,

noting the absence of objection, having determined that the Magistrate Judge’s

findings are correct under the applicable law;

      IT IS HEREBY ORDERED that the Plaintiff’s Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241 [ECF No. 3] is DENIED and DISMISSED WITH

PREJUDICE.

      THUS, DONE AND SIGNED in Chambers on this 13th day of April 2021.




                                          DAVID C. JOSEPH
                                          UNITED STATES DISTRICT JUDGE
